                 Case 2:20-cv-00290-BJR Document 48 Filed 04/23/20 Page 1 of 5



 1                                                                  The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
 9
     ASSUREDPARTNERS OF WASHINGTON
10   LLC,
                                                         NO. 2:20-cv-00290 BJR
11                                         Plaintiff,
                                                         STIPULATED MOTION AND
12          v.                                           SECOND AMENDED ORDER
                                                         REGARDING EXPEDITED
13   MARK ACARREGUI, ALLIANT                             DISCOVERY AND PRELIMINARY
     INSURANCE SERVICES INC., and JO-ANN                 INJUNCTION BRIEFING, AND
14   PABALATE                                            ORDER REGARDING RESPONSES
                                                         TO AMENDED COMPLAINT AND
15                                     Defendants.       INITIAL DISCLOSURES
16

17

18          Plaintiff AssuredPartners of Washington LLC (“Assured”), Defendant Mark Acarregui

19   (“Acarregui”), Defendant Alliant Insurance Services Inc. (“Alliant”), and Defendant Jo-Ann

20   Pabalate (“Pabalate”), having come to certain agreements among them in light of Plaintiff’s filing

21   of an Amended Complaint for Injunctive and Other Relief (Dkt. No. 41), which asserts new

22   allegations and adds Defendant Jo-Ann Pabalate, jointly request that this Court enter an order as

23   follows:

24          (1) Expedited discovery and briefing related to Assured’s motion for a preliminary

25                injunction shall proceed according to the amended schedule set forth in Exhibit A.

26

     STIPULATED MOTION AND SECOND AMENDED                                     SEYFARTH SHAW LLP
                                                                                Attorneys at Law
     ORDER REGARDING EXPEDITED DISCOVERY                                        800 Fifth Avenue
     AND PRELIMINARY INJUNCTION HEARING - 1                                        Suite 4100
                                                                               Seattle, WA 98104
     (CASE NO. 2:20-CV-00290-BJR)                                                (206) 946-4910
             Case 2:20-cv-00290-BJR Document 48 Filed 04/23/20 Page 2 of 5



 1
           (2) The temporary restraining orders with respect to Acarregui (Dkt. No. 15) and Pabalate
 2
              (Dkt. No. 45) shall continue in full force and effect until the Court rules on Assured’s
 3
              motion for a preliminary injunction, if such a motion is filed according to the briefing
 4
              schedule set forth in Exhibit A. If no motion is filed according to that briefing schedule,
 5
              the temporary restraining orders shall immediately dissolve unless further agreement is
 6
              made by the parties or the temporary restraining order is continued by the Court for
 7
              good cause.
 8
           (3) Defendants’ respective responses to the Amended Complaint for Injunctive and Other
 9
              Relief (Dkt. No. 41) are to be filed on or before May 7, 2020.
10
           (4) The Court’s Order Regarding Initial Disclosures and Joint Status Report (Dkt No. 30)
11
              is modified as follows: FRCP 26f Conference Deadline is May 11, 2020; Initial
12
              Disclosure Deadline is May 18, 2020; Joint Status Report is due by May 25, 2020.
13

14                                      EXHIBIT A
      Second Amended Schedule for Expedited Discovery & Preliminary Injunction Briefing
15                       [Prior Deadlines Noted Where Applicable]
16

17      Prior          New Deadline                                   Event
       Deadline
18
                     On or before 7 p.m.     Service of supplemental written discovery requests.
19
                     PST on April 23,        There shall be no more than six (6) supplemental
20                   2020                    requests for production and four (4) supplemental
                                             interrogatories per side. Supplemental written
21                                           discovery shall relate to the allegations newly asserted
22                                           in Plaintiff’s Amended Complaint for Injunctive and
                                             Other Relief with respect to Pabalate (“Pabalate
23                                           Allegations”) and should be narrowly tailored to
                                             minimize potential objections and to make responses
24
                                             and productions on an expedited basis feasible.
25
                     On or before 7 p.m.     Service of additional deposition notices. In addition
26                   PST on April 24,        to the depositions previously noticed by the parties,
                     2020                    Assured shall be permitted to notice the depositions of
     STIPULATED MOTION AND SECOND AMENDED                                     SEYFARTH SHAW LLP
                                                                                Attorneys at Law
     ORDER REGARDING EXPEDITED DISCOVERY                                        800 Fifth Avenue
     AND PRELIMINARY INJUNCTION HEARING - 2                                        Suite 4100
                                                                               Seattle, WA 98104
     (CASE NO. 2:20-CV-00290-BJR)                                                (206) 946-4910
             Case 2:20-cv-00290-BJR Document 48 Filed 04/23/20 Page 3 of 5



 1
        Prior        New Deadline                                Event
 2
       Deadline
 3                                       Jo-Ann Pabalate and a Rule 30(b)(6) deposition of
                                         Alliant with respect to the Pabalate Allegations.
 4
                                         Alliant shall also be permitted to amend its Rule
 5                                       30(b)(6) deposition notice of Assured to include topics
                                         relating to the Pabalate Allegations. Written
 6                                       objections to topics of the Rule 30(b)(6) deposition
 7                                       shall be served within two business days of service of
                                         the deposition notice, and the parties shall meet and
 8                                       confer regarding the objections within one business
                                         day of service of the objections. The parties shall
 9
                                         meet and confer in good faith to agree on a
10                                       comprehensive deposition schedule prior to the
                                         commencement of depositions.
11
                   On or before 7 p.m.   Responses to supplemental interrogatories and
12
                   PST on April 30,      supplemental requests for production. The parties
13                 2020                  shall meet and confer about any objection to an
                                         interrogatory or document request within two days of
14                                       service of any objection.
15
                   On or before 7 p.m.   Supplemental document productions. The parties
16                 PST on May 2, 2020    shall produce all documents that are responsive to a
                                         supplemental request for production, and which are
17                                       not subject to an objection, by this date.
18
     May 1, 2020   May 12, 2020          Time to complete depositions. Each deposition shall
19                                       be limited to four hours of testimony each (without
                                         prejudice to a party’s ability to complete any
20                                       deposition after Plaintiff’s application for a
21                                       preliminary injunction, if any, is adjudicated). The
                                         parties may conduct the depositions by a mutually-
22                                       acceptable web-based interface for remote depositions
                                         (e.g., TSG Reporting’s LiveLitigation software).
23

24   May 8, 2020   May 19, 2020          Plaintiff’s deadline to file a motion for a
                                         preliminary injunction. Plaintiff shall file and serve
25                                       its preliminary injunction papers by this date.
26

     STIPULATED MOTION AND SECOND AMENDED                               SEYFARTH SHAW LLP
                                                                          Attorneys at Law
     ORDER REGARDING EXPEDITED DISCOVERY                                  800 Fifth Avenue
     AND PRELIMINARY INJUNCTION HEARING - 3                                  Suite 4100
                                                                         Seattle, WA 98104
     (CASE NO. 2:20-CV-00290-BJR)                                          (206) 946-4910
             Case 2:20-cv-00290-BJR Document 48 Filed 04/23/20 Page 4 of 5



 1
        Prior        New Deadline                               Event
 2
       Deadline
 3
     May 22, 2020   June 2, 2020       Defendants to oppose motion for a preliminary
 4                                     injunction. Defendants shall file and serve their
 5                                     opposition papers, if any, by this date.

 6   May 29, 3030   June 9, 2020       Plaintiff’s deadline to reply. Plaintiff shall file and
                                       serve any reply papers by this date.
 7
     June 1, 2020   June 12, 2020      Date of Hearing. Plaintiff shall note its motion for
 8
                                       preliminary injunction for hearing on this date. The
 9                                     parties may appear by telephone for oral argument
                                       regarding Plaintiff’s motion for preliminary
10                                     injunction.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND SECOND AMENDED                              SEYFARTH SHAW LLP
                                                                         Attorneys at Law
     ORDER REGARDING EXPEDITED DISCOVERY                                 800 Fifth Avenue
     AND PRELIMINARY INJUNCTION HEARING - 4                                 Suite 4100
                                                                        Seattle, WA 98104
     (CASE NO. 2:20-CV-00290-BJR)                                         (206) 946-4910
              Case 2:20-cv-00290-BJR Document 48 Filed 04/23/20 Page 5 of 5



 1
            DATED this 21st day of April, 2020.
 2
     SEYFARTH SHAW LLP                                BYRNES KELLER CROMWELL LLP
 3

 4
     By       /s/ Helen M. McFarland                  By      /s/ Keith D. Petrak
 5        Helen M. McFarland, WSBA #51012                  Keith D. Petrak, WSBA #19159
          800 Fifth Avenue, Suite 4100
 6        Seattle, WA 98104
          Phone: (206) 946-4910                       By       /s/ Jacob A. Zuniga
 7        Fax: (206) 260-8839                              Jacob A. Zuniga, WSBA #48458
          hmcfarland@seyfarth.com                          1000 Second Avenue, 38th Floor
 8                                                         Seattle, WA 98104
     By      /s/ J. Scott Humphrey                         Phone: (206) 622-2000
 9   By      /s/ Besma Fakhri                              Fax: (206) 622-2522
     J. Scott Humphrey (admitted pro hac vice)             Email:kpetrak@byrneskeller.com
10   Besma Fakhri (admitted pro hac vice)                  jzuniga@byrneskeller.com
     Seyfarth Shaw LLP
11   233 South Wacker Drive, Suite 8000               Debra L. Fischer (admitted pro hac vice)
     Chicago, IL 60606-6448                           Seth M. Gerber (admitted pro hac vice)
12   Phone: (312) 460-5000                            Adam E. Wagmeister (admitted pro hac vice)
     Fax: (312) 460-7000                              Morgan Lewis & Bockius LLP
13   shumphrey@seyfarth.com                           2049 Century Park East, Suite 700
     bfkahri@seyfarth.com                             Los Angeles, CA 90067-3109
14   Attorneys for Plaintiff                          Phone:(310) 907-1000
                                                      Debra.fischer@morganlewis.com
15                                                    Seth.gerber@morganlewis.com
     PREG, O’DONNELL & GILLETT PLLC                   Adam.wagmeister@morganlewis.com
16                                                    Attorneys for Defendants Mark Acarregui
                                                      and Alliant Insurance Services, Inc.
17   By       /s/ Eric Peter Gillett              _
          Eric Peter Gillett, WSBA # 23691
18        Preg, O’Donnell & Gillett, PLLC
          901 Fifth Avenue, Suite 3400
19        Seattle, WA 98164
          Phone: (206) 287-1775
20        Fax: (206) 287-9113
          egillett@pregodonnell.com
21        Attorneys for Defendant
          Jo-Ann Pabalate
22
            PURSUANT TO STIPULATION, IT IS SO
23
            ORDERED. DATED this 23rd day of April 2020.
24

25

26                                                HONORABLE BARBARA J. ROTHSTEIN
                                                  UNITED STATES DISTRICT COURT JUDGE
     STIPULATED MOTION AND SECOND AMENDED                                  SEYFARTH SHAW LLP
                                                                             Attorneys at Law
     ORDER REGARDING EXPEDITED DISCOVERY                                     800 Fifth Avenue
     AND PRELIMINARY INJUNCTION HEARING - 5                                     Suite 4100
                                                                            Seattle, WA 98104
     (CASE NO. 2:20-CV-00290-BJR)                                             (206) 946-4910
